361 U.S. 33
80 S.Ct. 123
4 L.Ed.2d 99
George J. WAGNERv.
INTERNATIONAL BROTHERHOOD OF ELECTRICIANS, LOCAL  NO. 1305, et al.

No. 300.
Supreme Court of the United States
October 19, 1959
Mr. Paul Ginsberg, for appellant.
Mr. Carl E. Glock, for appellee Pittsburgh & Lake Erie Railroad Co.
Messrs. Loyal H. Gregg and Richard R. Lyman, for appellee International Brotherhood of Electricians, Local No. 1305.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.